                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Joseph Duane Gustafson, Jr.,
                                                    Case No. 19-cv-1963 (SRN/ECW)
               Plaintiff,

 v.                                                              ORDER

 William Bolin, et al,

               Defendants.


       Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated September 18, 2019, all

the files and records, and no objections having been filed to said Report and

Recommendation, IT IS HEREBY ORDERED that

       1.     The petition for a writ of habeas corpus of petitioner Joseph Duane

              Gustafson, Jr. [Doc. No.1] is DISMISSED as untimely.

       2.     The motion to dismiss of respondent Keith Ellison [Doc. No. 6] is

              GRANTED.

       3.     Gustafson’s motion for discovery [Doc. No. 2] is DENIED.

       4.     Gustafson’s motion for assertion of Minnesota Rule 144 [Doc. No. 12] is

              DENIED.

       5.     No certificate of appealability shall be issued.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

DATED: November 4, 2019
                                                  s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge
